EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Laura Kelley on 01/13/21.

The application has been amended as follows: 

Claims 1-9 have been canceled.

Response to Arguments
Applicant’s arguments, see REMARKS, filed 10/22/20, with respect to all the claims have been fully considered with the accompanying amendments, and are persuasive.  The rejections of the claims have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the entire combination of claim recitations required by claim 10.  Specifically, claim 1 requires a wind power jib is configured to switch between being rotatable relative to the main boom and being fixed relative to the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830.  The examiner can normally be reached on M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/N.L.A/           Examiner, Art Unit 3654                                 

/SANG K KIM/           Primary Examiner, Art Unit 3654